Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-15 of J. Ha et al., App. No. 16/754,904 (Oct. 5, 2018) are pending and subject to a provisional election of species requirement.  Applicant is required under to provisionally elect a single disclosed species of chemical compound falling within claim 1 of each of:

(1) 	a single species of Chemical Formula 1 (species are disclosed in claim 5);
(2) 	a single species of Chemical Formula 2-1 or Chemical Formula 2-2 (species are disclosed in claim 10) ; and
(3) 	 a single species of Chemical formula 3 (species are disclosed in claim 15),

for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. See, MPEP § 1893.03(d).

REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

Election of Species

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  Species falling within the respective genera of Chemical Formula 1, Chemical Formula 2-1/2-2, and Chemical Formula 3 are disclosed in the dependent claims as set forth above.  

Applicant is required, in reply to this action, to elect a single species of each of Chemical Formula 1, Chemical Formula 2-1/2-2, and Chemical Formula 3  falling within instant claim 1, to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 

Reply and Traversal

Applicant is advised that the reply to this election of species requirement to be complete must include an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143). 

The election of a species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.

Should applicant traverse on the ground that the species have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

LACK OF UNITY OF INVENTION

The species do not relate to a single general inventive concept under PCT Rule 13.1 because they are not of a similar nature and, under PCT Rule 13.2, they lack the same or corresponding special technical features, for the following reasons.

Markush Groups are not of a Similar Nature 

In the instant case, the species lack unity of invention because the alternative species falling within the Markush groupings of Chemical Formula 1, Chemical Formula 2-1/2-2, and Chemical Formula 3 are not of a similar nature.  Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  

When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:

(A)	all alternatives have a common property or activity; AND
(B)(1)	a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
(B)(2)	in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.

The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.  PCT INTERNATIONAL SEARCH AND PRELIMINARY EXAMINATION GUIDELINES, Chapter 10, Unity of Invention, 1 (Dec. 15, 2016) (See page 78, 10.17, “Markush Practice”; see also, Examples 23 and 24, pages 85-87); MPEP § 1893.03(d)  

The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  


The species falling within each of the three genera of chemical compounds of:

(1) 	Chemical Formula 1;
(2) 	Chemical Formula 2-1 or Chemical Formula 2-2 ; and
(3) 	Chemical formula 3,

are not regarded as being of similar nature because: (1) a significant structural element is not shared by all of the alternatives within each genera; and (2) the compounds are structurally too diverse to the extent that there is no recognized class to which the compounds can be assigned.  Accordingly, unity of invention is lacking.

Inventorship

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622